Citation Nr: 1221660	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-09 306	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for claudication of the right leg.  

2.  Entitlement to service connection for claudication of the left leg.  

3.  Entitlement to service connection for any disability due to in-service herbicide exposure, to include peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970 and from March 1971 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  (Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Newark, New Jersey.)

In January 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the testimony has been associated with the Veteran's claims file.  

The Board also observes that additional evidence has been received that was not previously considered by the RO.  However, the Veteran, through his representative, waived the RO's initial consideration of the evidence.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision.  See 38 C.F.R. § 20.1304(c) (2011).  

The issue of entitlement to service connection for a disability due to in-service herbicide exposure, to include peripheral neuropathy, is addressed in a remand that follows the decision below.



FINDINGS OF FACT

1.  The Veteran's claudication of the right leg is due to peripheral vascular disease that was caused by his service-connected diabetes mellitus.  

2.  The Veteran's claudication of the left leg is due to peripheral vascular disease that was caused by his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The Veteran's claudication of the right leg due to peripheral vascular disease is proximately due to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

2.  The Veteran's claudication of the left leg due to peripheral vascular disease is proximately due to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he developed claudication in the right and left leg as a result of his exposure to herbicides while stationed in Vietnam.  The record shows that the RO has conceded the Veteran's service in Vietnam, and there is nothing in the record to suggest otherwise.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Regarding service connection on a secondary basis, the Board notes that a disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Further, additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for claudication of the right and left lower extremities due to peripheral vascular disease.  The Veteran's DD-214 reflects that he was awarded a number of decorations, medals, and badges, to include the Vietnam Campaign Medal and the Vietnam Service Medal.  A July 2008 Request for Information, under PIES (Personnel Information Exchange System) code 034 indicates that the Veteran served in Vietnam from March 1969 to March 1970.  In the July 2010 rating decision (in connection to the Veteran's claim for diabetes mellitus), the RO conceded the Veteran's herbicide exposure in service, and the Board agrees with this determination.  As such, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam era, and is therefore presumed to have been exposed to certain herbicide agents, including Agent Orange, during service.

Here, the Veteran's service treatment records during his first period of service (June 1966 to March 1970) are devoid of any reference to treatment or complaints related to the Veteran's lower extremities, and the clinical evaluation of the Veteran's lower extremities was shown to be normal at this March 1970 separation examination.  In addition, the Veteran denied a history of cramps in his legs.  However, during his second period of service (March 1971 to December 1979), the Veteran was seen at the military clinic in January 1977 with complaints that his right leg continued falling asleep.  Upon examination of the Veteran, the physician observed that the Veteran exhibited a very slight right foot drop and was unable to dorsiflex the right foot.  Based on his evaluation of the Veteran, the physician diagnosed the Veteran with mononeuropathy and noted that it was "probably a (right) common peroneal nerve neuropathy - idiopathic."  The Veteran was seen at the military clinic several days later with complaints of intermittent numbness in his right foot that seemed to be improving.  The physician assessed the Veteran with right peroneal nerve palsy and noted that his condition was improving.  At the October 1979 separation examination, the clinical evaluation of the Veteran's lower extremities and neurologic system was shown to be normal, and the Veteran denied a history of cramps in his legs, foot trouble, or any symptoms of neuritis or paralysis in his medical history report.  

During his hearing the Veteran described his symptoms of claudication and testified that these symptoms began in the early nineties.  See January 2012 Hearing Transcript (T.), p. 5.  

The Board observes that the earliest post-service evidence of record pertaining to symptoms of claudication in the Veteran's lower extremities is a VA outpatient treatment note dated in June 2001.  During this treatment visit, the Veteran indicated that he had been experiencing symptoms of claudication in his left leg whenever he walked less than a block since 1995.  VA treatment records dated from June 2001 to March 2010 reflect that the Veteran was seen on a regular basis for ongoing management and care of his claudication.  He underwent a Doppler ultrasound in December 2001, the results of which revealed arterial insufficiency with intermittent claudication.  He subsequently underwent a left extremity arterial examination in May 2003, the results of which demonstrated "moderate arterial occlusive disease in the left femoral/popliteal arterial segments" a "loss of dichrotic notch at the level of the [left] thigh" and a "pulsatile flow at all levels b/l."  An October 2003 follow-up treatment note reflects the Veteran's continued complaints of cramping in his bilateral calves after walking several blocks.  These records also indicate that the Veteran was diagnosed with and treated for peripheral vascular disease.  

A June 2009 letter issued by the Veteran's private physician, K.G., M.D., indicated that he and his associates had been following and treating the Veteran for moderate to severe peripheral vascular disease for the previous eight years.  According to Dr. K.G., the Veteran has also been troubled by intermittent claudication and can walk approximately one-quarter of a mile before he needs to stop.  Dr. K.G. further noted that the Veteran experienced occasional numbness in both extremities at night.  According to Dr. K.G., noninvasive vascular studies "demonstrate severe femoral occlusive disease on the left" and a computed tomography angiography (CTA) of the lower extremities "demonstrates complete occlusion of the superficial femoral artery."  

Although claudication is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

The Veteran has submitted medical literature obtained from the Internet, which provides general information regarding the signs, symptoms and origin of claudication.  According to this article, claudication is a symptom of arteriosclerosis obliterans, aneurysms, or peripheral vascular disease.  See http://epss.vba.va.gov/MEPSS/Index.html.  

In a January 2012 letter, the Veteran's private physician, T.G., M.D., indicated that he had been treating the Veteran for many years, and acknowledged the Veteran's exposure to Agent Orange in service, as well as his current diagnosis of diabetes mellitus, type II.  According to Dr. T.G., the Veteran's current "peripheral vascular disease...is causing his claudication and is a known complication of diabetes...."  

The Board notes that secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In this case, the Veteran's medical records reflect diagnoses of intermittent claudication in the lower extremities, and he is currently service-connected for diabetes mellitus; therefore Wallin elements one and two have been satisfied.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit-of-the-doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

According to Dr. T.G., the Veteran's claudication is due to his peripheral vascular disease, which is a "known complication" of his diabetes.  In essence, Dr. T.G. has related the Veteran's claudication to his service-connected diabetes mellitus.  Given that the medical opinion in this case is favorable to the claim, the Board concludes that a remand is not necessary to obtain another medical opinion to decide the claim.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Thus, in light of the positive January 2012 private opinion, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether the Veteran's claudication of the lower extremities is due to his service.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for claudication of the right and left leg due to peripheral vascular disease caused by diabetes.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for claudication of the right leg due to peripheral vascular disease is granted.  

Service connection for claudication of the left leg due to peripheral vascular disease is granted.  


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for disability due to herbicide exposure, including peripheral neuropathy.  

In his June 2009 notice of disagreement (NOD) and February 2010 substantive appeal, the Veteran attributed his peripheral neuropathy and ensuing symptoms of numbness and a tingling sensation in his lower extremities to his in-service herbicide exposure.  

As previously discussed above, the Veteran was seen at the military clinic in January 1977 during his second period of service, with complaints of ongoing numbness in his right lower extremity.  According to the Veteran, his right leg continued falling asleep and he was constantly tripping over things due to his right foot dropping.  Based on his evaluation of the Veteran, the physician diagnosed the Veteran with mononeuropathy, noting that it was "probably a (right) common peroneal nerve neuropathy - idiopathic."  The Veteran was seen at the military clinic several days later with complaints of intermittent numbness in his right foot that showed signs of improvement.  The physician assessed the Veteran with right peroneal nerve palsy and noted that his condition was improving.  

As mentioned above, the regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The diseases for which service connection may be presumed to be due to an association with herbicide agents include acute and subacute peripheral neuropathy manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

A note to 38 C.F.R. § 3.309(e) indicates that, for purpose of presumptive service connection due to herbicide exposure, "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  This includes a disability made chronically worse by service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Post-service treatment records reflect that the Veteran was seen on a regular basis at the VAMC in Lyons, New Jersey, as well as the VA outpatient clinic in Trenton, New Jersey for various health-related reasons, to include symptoms of pain and cramping in his legs.  However, these records are clear for any signs of neurological impairment in the lower extremities.  Indeed, during an August 2000 primary care visit, the nurse practitioner conducted a physical and neurological evaluation of the Veteran, and observed no signs of edema, calf tenderness or clubbing in his extremities.  According to the nurse practitioner, the Veteran's neurological system was shown to be intact, and he displayed good pulses bilaterally.  In addition, a routine treatment visit dated in December 2001 is clear for any signs of neurological problems or symptoms of parasthesia in the lower extremities.  

In March 2010, the Veteran was afforded a VA examination in connection with his diabetes mellitus.  During this examination, he denied any foot problems to include ulcerations or neuropathy, and a neurological examination of the lower extremities revealed that his sensory and motor functions were intact.  

However, in letters dated in December 2011 and January 2012, the Veteran's private physician, Dr. T.G. noted that the Veteran did have peripheral neuropathy.  Specifically, in the December 2011 letter, Dr. T.G. wrote that the Veteran had been his patient for many years, and had developed diabetes mellitus type II with peripheral neuropathy, which is the likely cause of his bilateral leg numbness.  In the January 2012 letter, Dr. T.G. once again noted that the Veteran had peripheral neuropathy, and commented that this disorder is a known complication of diabetes.  

Based on the differing treatment reports, the Board finds that the record is somewhat unclear with respect to whether the Veteran has current diagnosis of peripheral neuropathy.  Indeed, while letters issued by Dr. T.G. reflect a diagnosis of peripheral neuropathy, the objective medical evidence of record is negative for any signs of neurological impairment in the Veteran's lower extremities.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  

Under these circumstances, the Board finds that evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for peripheral neuropathy, including as due to herbicide exposure or as secondary to service-connected diabetes mellitus.  38 U.S.C.A. § 5103A (West 2011).  Specifically, the agency of original jurisdiction (AOJ) must schedule the Veteran for a VA examination to determine (1) whether he has a diagnosis of peripheral neuropathy; and if so (2) the etiology of his peripheral neuropathy.  In opining as to whether the Veteran's currently diagnosed peripheral neuropathy could have developed during service or otherwise be related to his time on active duty, the examiner must pay particular attention to post-service records of private and VA medical treatment the Veteran has received.  Consideration should also be given to whether diabetes, if not the cause of peripheral neuropathy, has made it worse.  Allen, supra.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any peripheral neurological disorder present.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the service treatment records dated in January 1977 wherein the Veteran was seen for symptoms of numbness in his right foot.  Following a review of the record and a physical examination of the Veteran, the examiner should identify any neurological disorder(s) present and provide diagnoses for all identified disability(ies).  The examiner should specifically determine whether the Veteran has a diagnosis of peripheral neuropathy.  

For any such peripheral neuropathy diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such peripheral neuropathy had its clinical onset in service or is otherwise causally or etiologically related to the Veteran's military service, including but not limited to his presumed exposure to herbicides.  Specifically, the examiner should determine whether neurological problems noted during the Veteran's military service were manifestations, or led to the development, of his current peripheral neuropathy.  

If the examiner finds that it is unlikely the Veteran's peripheral neuropathy had its onset in service or is otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any peripheral neuropathy currently present was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus.  If the examiner finds that diabetes has not caused the peripheral neuropathy but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any peripheral neuropathy.  If a baseline is established, the examiner should comment on how much the peripheral neuropathy has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)  

All opinions expressed must be supported by a complete explanation for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, re-adjudicate the issue of entitlement to service connection for any disability due to in-service herbicide exposure, to include peripheral neuropathy.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the originating agency; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


